                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION


 Bernadette Reyes Pickett,                         Case No. 3:18 CV 1046

                                Plaintiff,         ORDER ADOPTING
                  -vs-                             REPORT AND RECOMMENDATION

 Commissioner of Social Security,                  JUDGE JACK ZOUHARY

                                Defendant.



        Plaintiff Bernadette Reyes Pickett applied for Social Security disability benefits in 2014

(Doc. 9 at 462). After denials at all stages of the administrative process (id. at 8, 50, 317, 324), she

filed a Complaint in this Court against Defendant Commissioner of Social Security (Doc. 1). The

Complaint seeks judicial review of the Commissioner’s determination that Pickett is not entitled to

benefits (id. at 2).

        The case was automatically referred to Magistrate Judge James Knepp under Local Civil Rule

72.2(b)(1) (Non-Doc. Entry 5/7/2018).          Pickett later requested a remand based on new

evidence -- specifically, a diagnosis of multiple sclerosis (Doc. 13 at 15, 17). The Commissioner

opposed (Doc. 16); Pickett replied (Doc. 18).            Judge Knepp then issued a Report and

Recommendation (R&R), which concludes remand is appropriate under sentence six of 42 U.S.C. §

405(g) (Doc. 19 at 19).
       The R&R states that objections to the R&R are due fourteen days after the date of its service

(id.). The deadline passed, and no objections have been filed. Therefore, having reviewed the R&R,

this Court adopts it in its entirety. See Miller v. Currie, 50 F.3d 373, 380 (6th Cir. 1995); United

States v. Walters, 638 F.2d 947, 950 (6th Cir. 1981). The Motion for Remand (Doc. 13) is granted.

       IT IS SO ORDERED.

                                                         s/ Jack Zouhary
                                                     JACK ZOUHARY
                                                     U. S. DISTRICT JUDGE

                                                     August 23, 2019




                                                 2
